DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 19-20, 25-28, 30-34, 41-42, 47-49, and 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roccaforte (US 4307834 A) in view of Crayne et al. (US 4375258 A; hereinafter Crayne).
Regarding claims 1, 25, 27, 47, and 49, Roccaforte teaches a take out carton and blank for forming the same comprising a plurality of panels (26/38/56/68/100/112/130/140) that extends at least partially around an interior of the carton; a top end (16), the top end having an open width in the open configuration and a closed width in the closed configuration; a bottom end (14) disposed opposite to the top 
Crayne teaches a reusable enclosed carrier carton for holding a plurality of beverage bottles (A; see Figures 1-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Roccaforte’s carton to be used to hold beverages, as taught by Crayne (Col 1 lines 25-40).
Regarding claims 2, 26, 48, and 51, Roccaforte, as modified above, teaches a carton wherein the open width is a first open width (Roccaforte; width of 40), the bottom width is a first bottom width (Roccaforte; width of 32), the bottom end has a second bottom width (Roccaforte; width of 62), the top end has a second open width (Roccaforte; width of 66) in the open configuration, the second bottom width and the second open width are perpendicular to the first bottom width and the first open width, and the plurality of panels are positioned so that the second open width of the top end is greater than the second bottom width of the bottom end in the open configuration (Roccaforte; see Figures 1-4).
Regarding claims 3 and 50, Roccaforte, as modified above, teaches a carton wherein the closed width is a first closed width, the top end has a second closed width in the closed configuration, the second closed width is perpendicular to the first closed width, and the plurality of panels are positioned so that the first closed width and second 
Regarding claims 4-5, Roccaforte, as modified above, teaches a carton wherein an arrangement of containers (Crayne; A) is positioned in the interior of the carton, the arrangement comprises a first dimension that is parallel to the first bottom width and a second dimension that is parallel to the second bottom width, the first bottom width is less than the first dimension, and the second bottom width is less than the second dimension (Crayne; see Fig. 3; Examiner notes that the bottles taper).
Regarding claims 6 and 28, Roccaforte, as modified above, teaches a carton wherein the plurality of panels comprises a first panel (Roccaforte; 26) foldably connected to a second panel (Roccaforte; 56) along a lateral fold line (Roccaforte; 58), the bottom end comprises a first bottom end flap (Roccaforte; 30) foldably connected to the first panel along a first segment of a longitudinal fold line and a second bottom end flap (Roccaforte; 60) foldably connected to the second panel along a second segment of the longitudinal fold line, the first segment and the second segment extend at a respective first angle and second angle with respect to the lateral fold line, and each of the first angle and the second angle is greater than 90 degrees in the open configuration (Roccaforte; see Fig. 1).
Regarding claims 8 and 30, Roccaforte, as modified above, teaches a carton wherein the lateral fold line is a first lateral fold line, the plurality of panels further comprises a third panel (Roccaforte; 100/112) foldably connected to the second panel along a second lateral fold line (Roccaforte; 102), a fourth panel (Roccaforte; 130/140) 
Regarding claims 9-12, 19, 31-34, 41, and 52-55, Roccaforte, as modified above, teaches a carton wherein the plurality of panels comprises a first panel foldably connected to a second panel at a gusset (Roccaforte; 84/86 and 88/90).  Examiner notes that fold line 58 extends from the bottom to the gussets 84/86.  Examiner also notes that Roccaforte’s carton presents a total of eight gusset panels (84/86, 88/90, 154/156, 158/160).
Regarding claims 20 and 42, Roccaforte, as modified above, teaches a carton further comprising a handle (Roccaforte; 54/126) in at least the top end.
Claims 7 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roccaforte in view of Crayne as applied to claims 1 and 27 above, and further in view of Nielsen et al. (US 2017/0233131; hereinafter Nielsen).
Regarding claims 7 and 29, Roccaforte, as modified above, discloses the claimed invention except for grain direction.  Nielsen teaches a carton with handle wherein each panel of a plurality of panels has a grain direction extending vertically between a top end and a bottom end (see Par. 0004-0007).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify .
Claims 13-15, 17-18, 35-37, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roccaforte in view of Crayne as applied to claims 1 and 27 above, and further in view of Rengo (JP 3196109 U).
Regarding claims 13-15, 17, 35-37 and 39, Roccaforte, as modified above, discloses the claimed invention except for a gusset opening.  Rengo teaches a pent roof type packaging box wherein a gusset (9) comprises a gusset opening (13), and a first gusset panel and a second gusset panel extend from a top end of the carton to the gusset opening (see Figures 1-2).  Examiner considers the ends of the gusset fold lines to be curved over a small distance as they approach the circular gusset opening 13.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Roccaforte’s carton to have an opening at a vertex of the gussets in order to permit the panels to fold inward easily (Rengo; Par. 0020).
Regarding claims 18 and 40, Roccaforte, as modified above, discloses the claimed invention except for a tear strip.  Rengo teaches a carton wherein a tear strip (8) extends at least partially across the first panel (1), the tear strip comprises an access feature (Examiner considers hole 13 to be an access feature) for facilitating initial tearing of the tear strip, the gusset extends from the access feature to the top end of the carton, and the access feature comprises an aperture in the carton (see Figures 1-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Roccaforte’s carton to include a tear strip in order to provide an efficient means for opening the carton (Rengo; see Par. 0019).
Allowable Subject Matter
7.	Claims 16, 21-24, 38, 43-46, and 56-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734